                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 CARLOS R. MUÑIZ,
                                                    CIVIL NO. 17-1310 (DRD)
   Petitioner,                                      (Criminal Case No. 13-694-06)

      v.

 UNITED STATES OF AMERICA,

   Respondent.



                                   OPINION AND ORDER

       Pending before the Court is Petitioner, Carlos R. Muñiz’ Motion to Correct Sentence

under 28 U.S.C. § 2255 (Dkt. No. 1). The United States of America has submitted its respective

response in opposition thereto (Dkt. No. 20). For the reasons stated herein, the Court DENIES

the petitioner’s Motion to Correct Sentence under 28 U.S.C. § 2255. See Dkt. No. 1.

                    I.     FACTUAL AND PROCEDURAL BACKGROUND

       On September 20, 2019, a Grand Jury returned a Five-Count Indictment against eleven

(11) defendants, including the petitioner. Specifically, the petitioner was charged for

conspiracy to interfere with commerce by robbery, in violation of 18 U.S.C. § 1951(a)

(hereinafter, “Count One”); interference with commerce by robbery, in violation of 18 U.S.C.

§§ 1951(a) and 2 (hereinafter, “Count Two”); and use, carry and brandish a firearm during

and in relation to a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2

(hereinafter, “Count Four”). See Dkt. No. 3 in criminal case no. 13-0694 (DRD). The petitioner

eventually entered a guilty plea as to Counts Two and Four. See Plea Agreement, Dkt. No. 182
in criminal case no. 13-694 (DRD). Accordingly, on May 13, 2014, the petitioner was

sentenced to a term of imprisonment of 41 months as to Count Two and 60 months as to

Count Two, to be served consecutively with each other for a total imprisonment term of 101

months. See Dkt. No. 270 in criminal case no. 13-694 (DRD). Judgment was entered on that

same date. See Id. As the petitioner did not file a Notice of Appeal, his sentence became

effective fourteen (14) days thereafter, that is, on May 27, 2014.

       Then, on March 3, 2017, the petitioner initiated the instant matter pursuant to 28

U.S.C. § 2255 (Dkt. No. 1) claiming that as the Supreme Court’s decision in Johnson v. United

States, 135 S.Ct. 2551 (2015) (hereinafter, Johnson II) struck for vagueness the residual clause

of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), it invalidates the similarly

worded residual clause of § 924(c)(3)(B). See Dkt. No. 1.

       On November 15, 2018, the Government filed a Response in Opposition to Petitioner’s

Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255 (Dkt. No. 20) averring

that the First Circuit has recently held that aiding and abetting a Hobbs Act robbery is a crime

of violence under § 924(c)’s force clause. Thus, petitioner’s § 2255 must be dismissed.

       For the reasons articulated below, the Court must DENY the petitioner’s motion to

correct sentence. See Dkt. No. 1.

                                    I.    LEGAL ANALYSIS

       Under § 2255, a prisoner prevails on his motion to vacate, set aside, or correct a

sentence if the petitioner proves one of the following: (i) “the sentence was imposed in

violation of the Constitution or laws of the United States,” (ii) “the court was without


                                               2
jurisdiction to impose such sentence,” (iii) “the sentence was in excess of the maximum

authorized by law,” or (iv) the sentence “is otherwise subject to collateral attack.” 28 U.S.C.

§ 2255(a).

       Petitioner’s § 2255 action is based on his contention that (1) § 924(c)’s residual clause

is unconstitutionally vague after Johnson II; (2) a Hobbs Act robbery fails to categorically

qualify as a crime of violence under § 924(c)’s force clause, 18 U.S.C. § 924(c)(3)(A), “because

the offense can be accomplished by putting someone in ‘fear of injury’ to his person or

property, which does not require the use, attempted use, or threatened use of ‘violent

force’”; (3) “because the act of putting someone in fear of future injury can be accomplished

without the intentional use of violent force, the offense does not surmount the intentional

mens rea threshold required under Section 924(c)’s force clause; and (4) “aiding and abetting

does not require the use of violent force.” Dkt. No. 1 at 2.

       Petitioner relies on Welch, wherein the Court held that Johnson constitutes “a

substantive decision and so has retroactive effect in cases on collateral review.” Welch v.

United States, 136 S. Ct. 1257, 1265 (2016). Johnson II, in turn, held the residual clause of the

ACCA, 18 U.S.C. § 924(e)(2)(B), was unconstitutionally vague. Johnson v. United States, 135 S.

Ct. 2551 (2015). The Supreme Court found the residual clause left “grave uncertainty about

how to estimate the risk posed by a crime” because it tied “the judicial assessment of risk to

a judicially imagined ‘ordinary case’ of a crime, not to real-world facts or statutory elements.”

Id. at 2253. It also found the clause left “uncertainty about how much risk it takes for a crime

to qualify as a violent felony.” Id. at 2254. Petitioner sustains that these two holdings apply


                                               3
to his conviction under § 924(c) for aiding and abetting in the use, carry and brandishing of a

firearm in furtherance of a crime of violence.

         Pursuant to Section 924(c), it is a crime for “any person, who during and in relation

to any crime of violence . . . use[] or carr[y] a firearm, or who in furtherance of any such crime

possesses a firearm[.]” 18 U.S.C. § 924(C)(1)(A). Further, Section § 924(c) defines a crime of

violence under the force clause as “an offense that is a felony and has as an element the use,

attempted use, or threatened use of physical force against the person or property of

another.” 18 U.S.C. § 924(c)(3)(A). The residual clause, in turn, defines a crime of violence as

“that by its nature, involv[ing] a substantial risk that physical force against the person or

property of another may be used in the course of committing the offense.”

         The First Circuit has recently held that aiding and abetting a Hobbs Act Robbery 1 is a

crime of violence under § 924(c)’s force clause. See United States v. García-Ortiz, 904 F.3d

102 (2018). The First Circuit further explained that,

         “To assess whether a predicate crime qualifies as a ‘crime of violence’ under
         the force clause of § 924(c), ‘we apply a categorical approach. That means we
         consider the elements of the crime of conviction, not the facts of how it was
         committed, and assess whether violent force is an element of the crime.”

United States v. Cruz-Rivera, 904 F.3d 63, 66 (1st Cir 2018)(quoting United States v. Taylor,

848 F.3d 476, 491 (1st Cir.), cert. denied, ____ U.S. ____, 137 S. Ct. 2255, 198 L.Ed.2d 689

(2017). The Hobbs Act Robbery statute, defines the term “robbery” as,



1
  “Whoever in any way or degree obstructs, delays, or affects commerce or the movement of any article or
commodity in commerce, by robbery or extortion or attempts or conspires so to do, or commits or threatens physical
violence to any person or property in furtherance of a plan or purpose to do anything in violation of this section shall
be fined under this title or imprisoned not more than twenty years, or both. 18 U.S.C. § 1951.

                                                           4
       “[T]he unlawful taking or obtaining of personal property from the person or in
       the presence of another, against his will, by means of actual or threatened
       force, or violence, or fear of injury, immediate or future, to his person or
       property, or property in his custody or possession, or the person or property
       of a relative or member of his family or of anyone in his company at the time
       of the taking or obtaining.”

Id. § 1951(b)(1)(emphasis ours).

       After interpreting both statutory provisions, the First Circuit found that the Hobbs Act

robbery, “even when based upon a threat of injury to property, requires a threat of the kind

of force described in Johnson I, that is, “violent force ... capable of causing physical pain or

injury.” Garcia-Ortiz, 904 F.3d at 107. Therefore, it is the law in the First Circuit that the Hobbs

Act robbery has as an element the use or threatened use of physical force capable of causing

injury to a person or property, such that a conviction for Hobbs Act robbery categorically

constitutes a “crime of violence” under section 924(c)'s force clause.

       Herein, the Petitioner pled guilty to Count Two, interference with commerce by

robbery, in violation of 18 U.S.C. §§ 1951(a) and 2; and Count Four, use, carry and brandish a

firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii)

and 2. See Crim. Case No. 13-0694, Dkt. 270. Considering the First Circuit precedent

establishing the Hobbs Act robbery categorically constitutes a “crime of violence” under the

force clause of the Armed Career Criminal Act, the Court DENIES Petitioner’s Motion to

Correct Sentence Under 28 U.S.C. § 2255 (Dkt. No. 1). Judgment of dismissal is to be entered

accordingly.




                                                 5
                                       III. CONCLUSION

       For the reasons elucidated above, the Court DENIES Petitioner’s Motion to Correct

Sentence Under 28 U.S.C. § 2255 (Dkt. No. 1). Judgment of dismissal is to be entered

accordingly.

       It is further ordered that no certificate of appealability be issued in the event that the

petitioner files a notice of appeal because there is no substantial showing of the denial of a

constitutional or statutory right within the meaning of 28 U.S.C. § 2253(c).

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 2nd day of July, 2019.

                                                           S/ Daniel R. Domínguez
                                                           Daniel R. Domínguez
                                                           United States District Judge




                                               6
